Citation Nr: 0307757	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for defective vision.  

2.  Entitlement to service connection for residuals of a 
fever.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In its current status, this case 
returns to the Board following completion of development made 
pursuant to its September 1998 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Defective vision is not shown to be associated with 
injury, disease or event of the veteran's military service.  

3.  The veteran is not shown to have residuals of a fever 
that are associated with injury, disease or event of his 
military service.  

4.  The veteran is not shown to have defective hearing that 
is associated with injury, disease or event of his military 
service.  




CONCLUSIONS OF LAW

1.  Defective vision was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303(2002).  

2.  Residuals of a fever were incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002).  

3.  The veteran's bilateral hearing loss was not incurred in, 
aggravated by, or related to service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the November 1997 rating 
decision, the February 1998 statement of the case, November 
2002 supplemental statement of the case, and September 1998 
Board remand.  He was specifically told that there was no 
evidence showing that the he has  a visual defect, residuals 
of a fever or hearing loss disability associated with injury, 
disease or event noted during his military service.  The RO 
also notified him by letters dated May 1997, July 1997, 
October 1998, December 1998, March 1999, September 1999 and 
July 2000 that he needed to submit evidence in support of his 
claim, such as statements from doctors who treated him for 
the disabilities at issue.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in May 1997, July 1997, October 1998, December 
1998, March 1999, September 1999 and July 2000 the RO asked 
him to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO made several 
attempts to obtain the veteran's available service medical 
records.  In October 1998, a request was made for any 
available Surgeon General Reports.  No records have been 
received.  In November 1998, the National Personnel Records 
Center certified that no service medical records were 
available regarding the veteran's service and the absence 
thereof was fire-related.  Another request was made for 
Surgeon General reports in September 2002.  No records were 
available.  The RO also obtained the veteran's VA medical 
records from the Decatur, Georgia, VA medical facility.  In 
addition, the RO obtained private medical records from A. M. 
Kozarsky, M.D. and T. H. Wojno, M.D. and Emory University 
Hospital.  Efforts to obtain treatment records from other 
physicians identified by the veteran were unsuccessful.  In 
this regard, correspondence from Thomas Eye Group, received 
in March 1999 shows that records left since Dr. Klotz's 
retirement did not include any pertaining to the veteran.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  



Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Sensorineural hearing loss, a disease of the nervous system, 
is presumed to have been incurred in service if manifested to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 
C.F.R. §§ 3.307, 3.309.  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Factual Background

As noted above, the veteran's service has been certified as 
fire-related.  His service medical records are not available.  

The veteran underwent a VA eye examination in July 1997.  At 
that time, he presented a history of epiphora, scleral 
icterus for 10 years and glaucoma.  The recorded diagnoses 
included cataracts and a history of epiphora and glaucoma.  

VA audiometric examination, conducted in July 1997, showed 
pure tone thresholds of 40, 45, 50 and 60 decibels at 1000, 
2000, 3000 and 4000 hertz in the right ear.  The veteran 
demonstrated pure tone thresholds of 55, 50, 50, and 50 
decibels at the same tested frequencies in the left ear.  
Speech recognition was 92 percent correct in the right ear 
and 94 percent correct in the left ear.  The diagnosis was 
mild to severe sensorineural hearing loss, bilaterally.  
These findings satisfy the requirements for hearing loss 
disability set forth in 38 C.F.R. § 3.385.  

A March 1998 statement from Dr. Kozarsky is to the effect 
that the veteran was first seen in May 1985 for ophthalmic 
problems including epiphora (overflow tearing) disc 
coloration, thinning of his scleras and cataract formation.  
He underwent cataract and implant surgery in his left eye in 
December 1993.  The examiner noted that the veteran reported 
that he had been treated with Atabrine (quinacrine) as an 
antimalarial during his military service in World War II.  
The examiner noted that according to his understanding, 
Atabrine does deposit in ocular and periocular tissues and 
may be related to his ongoing conditions.  

The veteran provided testimony at a video conference hearing, 
conducted in June 1998.  At that time, he explained that he 
had military service in the South Pacific, including New 
Guinea and the Philippines.  During his two-year period 
overseas, he was treated with an antimalaria-type medication, 
called Atabrine.  He reports that he took one pill a day for 
the entire time.  The veteran stated that as a result, he 
developed problems with his eyes.  The veteran noted that his 
eyes began to water, that he developed a visual defect and 
that his eyeballs became discolored.  The veteran stated that 
he was treated for dengue fever in a field hospital while 
still in the service.  In addition, he reported that after 
his return from military service, he experienced episodes of 
cold chills, fever and sweating.  He indicated these episodes 
occurred around 1946 to 1948.  The veteran reported that he 
no longer had these complaints.  With respect to his hearing, 
the veteran indicated that he was exposed to acoustic trauma 
from the noise of gunfire.  In particular, he recalled an 
incident when a fellow soldier shot an M-1 right next to the 
veteran's ear.  As a result, the veteran experienced ringing 
in that ear for a long time.  

Records were received from Dr. Wojno of the Emory Clinic in 
August 2000.  Reports dated from June 1986 show that the 
veteran had ongoing treatment for epiphora and allergic 
lacrimal obstruction.  Undated reports show that in addition 
to epiphora, the veteran had a 2 1/2 millimeter scleral show, 
ptosis to the mid pupil, very thin sclera and discoloration.  
A January 2001 statement from Dr. Wojno is to the effect that 
surgery was performed in June 1985 from bilateral lower lid 
retraction.  The veteran reportedly underwent correction of 
the lower lid retraction with implantation of scleral grafts.  
This was done because the veteran had approximately a 2 
millimeter inferior scleral show.  

Analysis

The clinical record shows that the veteran has had treatment 
for multiple eye conditions including epiphora, allergic 
lacrimal obstruction, ptosis, thinning and discoloration of 
the sclera and cataract formation.  However, the record does 
not show treatment for any of these conditions before 1985.  
That is almost 40 years after the veteran's separation from 
service.  

The Board notes the veteran's contentions that he developed 
an eye disability as a result of treatment provided for 
malaria.  While this claim has been considered, it is 
significant to note that the clinical record does not 
establish that the veteran was indeed treated for malaria in 
service.  The Board also notes that the veteran provided 
testimony at the June 1998 hearing that he may have been 
treated for another type of infection during his service.  As 
a result, the private medical opinion that indicates a 
possible relationship between medication used to treat 
malaria and the veteran's current eye conditions is 
speculative in nature.  In view of the foregoing, the 
evidence of record does not show that the veteran currently 
has an eye disability related to injury, disease or event 
noted during the veteran's military service.  

In addition, the clinical record does not contain any 
evidence that would support a finding that the veteran 
currently has residuals of any type of fever that he 
allegedly experienced in service.  It is important to note 
that the veteran testified at his hearing that he no longer 
experiences chills, sweating or other symptoms that he 
associated with his inservice condition.  Instead, he 
reported that these symptoms dissipated shortly after his 
separation from military.  Accordingly, there is no evidence 
to support a finding that the veteran currently has residuals 
of a fever related to injury, disease or event noted during 
his military service.  

Finally, although, the clinical record shows that the veteran 
currently has a hearing loss disability as defined by 
38 C.F.R. § 3.385, this disability has not been associated 
with the veteran's active service.  No evidence has been 
brought forth to establish hearing loss in service or 
sensorineural defect within the initial postservice year.  
Instead, the first documented evidence of a hearing loss is 
contained in the report of the July 1997 VA examination, 
dated about forty years after the veteran's separation from 
service.  Moreover, the veteran has not provided supportive 
evidence indicating that his hearing loss is associated with 
injury, disease or event noted during his military service.  

While the veteran's contentions and testimony regarding the 
etiologies of his medical conditions have been reviewed, he 
is advised that his statements are probative only to the 
extent that a lay person can discuss personal experiences.  
But, generally, lay testimony cannot provide medical evidence 
because lay persons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran does not 
have disability that is related to injury, disease or event 
of his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, the 
preponderance of the evidence is against the claims for 
service connection for defective vision, residuals of a fever 
and defective hearing.  


ORDER

Service connection for defective vision is denied.  

Service connection for residuals of a fever is denied.  

Service connection for bilateral hearing loss is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

